COURT OF APPEALS OF VIRGINIA


              Present: Judges AtLee, Friedman and Raphael
UNPUBLISHED


              Argued at Lexington, Virginia


              TRAVIS WAYNE HYPES, II
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1227-21-3                                   JUDGE STUART A. RAPHAEL
                                                                               SEPTEMBER 6, 2022
              COMMONWEALTH OF VIRGINIA


                                    FROM THE CIRCUIT COURT OF PULASKI COUNTY
                                                Bradley W. Finch, Judge

                               Kimberly D. Sharp (Office of the Public Defender, on briefs), for
                               appellant.

                               Leanna C. Minix, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     Travis Wayne Hypes, II, appeals his convictions for possessing a firearm as a previously

              convicted felon and for possessing a Schedule I or II controlled substance (methamphetamine).

              Hypes challenges the sufficiency of the evidence. He also claims that the firearm and

              methamphetamine found in the farm vehicle he was driving were the fruits of an illegal search.

              He argues that the officer who stopped him for a traffic violation prolonged the stop to call in the

              drug-sniffing dog that alerted to the narcotics in the vehicle. But we find no error in the trial

              court’s conclusion that the officer did not prolong the stop. And we find that the evidence

              sufficed to support the convictions. So we affirm the judgment below.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        BACKGROUND

       On June 9, 2019, at about 12:15 a.m., Pulaski County Sheriff’s Deputy Ethan Hodge was

driving along a public highway in his marked vehicle when he saw a truck with farm-use tags

make two lane changes, without signaling, to pass another vehicle. Hypes was driving the truck.

Hodge activated his emergency lights, but Hypes did not stop. Instead, Hypes slowed down,

turned right, and continued about another quarter mile before stopping at a dead end. Hodge

estimated that the truck had traveled a half mile before stopping.

       Hodge radioed his office when he began the pursuit. That was at 12:20 a.m., according to

the computer-aided dispatch (CAD) report. He did not contact his office when Hypes came to a

stop, but Hodge estimated that that was “a couple minutes” later, around 12:22 or 12:23 a.m.

       Hodge approached the vehicle and spoke with Hypes. An adult female sat in the

passenger seat. At Hodge’s request, Hypes presented his Virginia driver’s license. When asked

why he had taken so long to stop, Hypes said his windshield was fogged up and that he was

turning off the roadway to clear it up. Hypes also said that he was driving to Walmart to

purchase chicken feed. Hypes could not produce the vehicle’s registration.

       Hodge returned to his police vehicle to check Hypes’s identification and to run a check

on the truck’s vehicle identification number (VIN). The dispatch center reported that Hypes’s

license had been suspended but that Hypes had not been notified of the suspension. It took

longer to receive a response about the VIN. While he waited, Hodge told Hypes that his license

had been suspended. Hodge asked if there were any illegal items in the truck, such as

“narcotics” or “firearms,” and he requested permission to search the vehicle. Hypes did not

consent. He said that he was calling his lawyer and picked up his phone.




                                               -2-
       Hodge then returned to his vehicle to wait for the VIN information. While waiting,

Hodge called for police backup and a K-9 unit. Hodge testified that he called for the K-9 unit

“[b]ased on [Hypes’s] defensiveness and basically just my right to do so.”

       Hodge received the VIN information around 12:28 a.m., at which point he started to

prepare the summons for the improper-lane-change citation and the notice of suspension of

Hypes’s license. See Code § 46.2-416. Hodge’s attention at first was divided between preparing

the paperwork and watching Hypes and his passenger. But then Sergeant Owens arrived at

12:30 a.m., allowing Hodge to focus his full attention on the paperwork.

       There was some dispute about when the K-9 unit arrived. The K-9 unit consisted of then-

Corporal Chris Giampocaro and his drug-sniffing dog, Zeus. The CAD report showed that

Giampocaro was dispatched to the scene at the same time he arrived, 12:41 a.m. But

Giampocaro testified that he was one-and-a-half to two miles away when he received the call, so

the CAD report was not accurate. Because Hodge was still preparing the summons and

suspension notice, he did not realize that Giampocaro had arrived until he walked up to Hodge’s

vehicle.

       According to the CAD report, the difference in time from when Hodge received the VIN

information and Giampocaro’s arrival was about twelve-and-a-half minutes. Hodge said that

that was about how long it would usually take him to prepare the summons and the notice of

suspension. He added there were “some extensive circumstances” here that made it take longer.

For instance, he did not have a paper copy of the truck’s registration; he had to refer to his

computer instead, which “takes a little bit longer.” On cross-examination, Hodge said that he

needed the VIN for the summons and to check whether the truck was stolen, but he later

admitted that he “did not need the VIN” and had not written it on the summons.




                                                -3-
       When Giampocaro arrived and spoke to Hodge, a conversation that lasted fifteen to thirty

seconds, Hodge asked him to deploy Zeus, and Giampocaro agreed. At that point, Hodge was

still preparing the summons and notice of suspension, so he did not track how long the dog sniff

took. Hodge testified that he did not purposefully delay in writing the summons or the notice of

suspension.

       Giampocaro testified that Zeus took two passes around the vehicle and responded with a

“positive alert.” Giampocaro estimated that the time between his arrival and Zeus’s alerts was a

“[l]ittle over five minutes.” In the meantime, Hodge completed the summons and the suspension

notice. He testified that it took him “[a]t least thirteen” minutes to do so.

       After Hodge presented the paperwork to Hypes and asked him to sign it, Giampocaro told

Hodge that Zeus had alerted on the vehicle, prompting the officers to search the truck. Under the

front passenger seat, they found a Ruger 9mm handgun and a glass pipe for smoking

methamphetamine. In the backseat, they found a bag containing drug paraphernalia. The bag

held a metal container monogrammed with Hypes’s initials—“TWH II.” Inside that container

were measuring scales and a black bowl used for weighing substances. The black bowl

contained a residue that a laboratory analysis identified as methamphetamine.

       When Hodge asked who owned the gun, Hypes answered that it was not his passenger’s.

Hypes said he “had been recently jumped and was carrying the firearm for protection.” When

asked about the monogrammed metal container, Hypes responded that “he had cleaned out his

residence and . . . was throwing those items away.”

       Hypes testified in support of the motion to suppress.1 He claimed that after he provided

his driver’s license, Hodge went back to his vehicle. Hypes did not know how long Hodge



       1
        The trial court heard all the evidence from the Commonwealth at once, both for the
motion to suppress and the trial; then the defense presented evidence on the motion to suppress.
                                                -4-
stayed there. Hypes said that, when he returned, Hodge said he was giving him a summons for

an illegal lane change and a written notification of license suspension. Hypes said that Hodge

was about to hand him the summons, but Hodge pulled the papers back when Sergeant Owens

arrived. Hypes didn’t remember how long it took for the K-9 unit to arrive, but it was “a pretty

good bit”—longer than five minutes. Hypes said he knew it was longer than five minutes

because he called his mother and that call took thirty-five minutes.

       The trial court denied the suppression motion, finding that Hodge had not prolonged the

stop to enable the dog sniff. In explaining its ruling, the court noted that:

           •   The CAD report was inaccurate, at least in part, about the times of certain events.

           •   Deputy Hodge began the traffic stop around 12:20 a.m.

           •   A “significant period” of time elapsed, at least a few minutes, before Hypes

               brought the truck to a stop. The court determined that the truck came to a stop at

               12:23 a.m.

           •   Hodge proceeded to speak with the truck’s occupants, obtained information,

               checked the VIN with dispatch and, in the meantime, called for the K-9 officer.

           •   K-9 officer Giampocaro arrived at about 12:41 a.m.

           •   The time it would take Hodge to prepare the summons and notice of suspension

               was at least as long as the time between when Hypes stopped the truck and the

               K-9 unit arrived at the scene.

           •   Zeus alerted on the truck about five minutes after arriving on the scene.

           •   The dog sniff was completed while Hodge was still preparing the summons and

               license-suspension notice.



The court denied the motion to suppress and, based on that decision, the defense proceeded with
a motion to strike, followed by the defense’s case in chief.
                                               -5-
       After the trial court overruled Hypes’s motion to strike the Commonwealth’s case-in-

chief evidence, the defense called Hypes’s mother. She testified that she had a concealed-carry

permit and that the gun was hers. She said that she had ridden as a passenger in the truck and

that she always put the gun under the seat.

       Hypes returned to the witness stand. He testified that the truck was his employer’s, he

didn’t know the gun was in the truck, and the gun was not his. Hypes claimed that the officers

had misunderstood him. He meant that his mother and a previous co-worker were the ones who

had been jumped and that they had the firearm for self-defense. Hypes also denied knowing that

there was an “item in the backseat with narcotics on it.” He claimed that he was getting rid of

things in the bag that belonged to his former roommates. He denied telling the officers that the

items were his. But when asked if he knew that anything in the bag was illegal, he said that he

knew what the “scales and stuff” were “for, yes, but I did not know that it had residue on it,

that’s why I wanted to get it out of my house, because the house is in my name and I didn’t

wanna be in trouble if something were to happen later on.”

       The trial court denied the renewed motion to strike and found Hypes guilty of possessing

methamphetamine and possessing a firearm after having been convicted of a felony. The trial

court found the testimony by Hodge and Giampocaro to be “very credible.” By contrast, the

court found the testimony by Hypes and his mother to be “very lacking in credibility.” The court

sentenced Hypes to five years’ incarceration on each of the two charges, suspending seven years

and three months, for an active sentence of two years and nine months.

                                              ANALYSIS

       On appeal, Hypes argues that the trial court erred in failing to suppress the narcotics and

firearm evidence and that the evidence, in any case, was insufficient to support his convictions

for unlawful possession. We are not persuaded.


                                                -6-
                 A. The trial court did not err in denying the motion to suppress.

       When reviewing the denial of a motion to suppress the evidence based on an alleged

Fourth Amendment violation, “we defer to the trial court’s ‘findings of historical fact,’ taking

care to review them ‘only for clear error and to give due weight to inferences drawn from those

facts by resident judges.’” Bagley v. Commonwealth, 73 Va. App. 1, 13 (2021) (quoting

Malbrough v. Commonwealth, 275 Va. 163, 169 (2008)). We “presume—even in the absence of

specific factual findings—that the trial court resolved all factual ambiguities or inconsistencies in

the evidence in favor of the prevailing party and gave that party the benefit of all reasonably

debatable inferences from the evidence.” Hill v. Commonwealth, 297 Va. 804, 808 (2019).

“[T]he appellant bears the burden of showing that the ruling, when the evidence is considered

most favorably to the Commonwealth, constituted reversible error.” Scott v. Commonwealth, 68

Va. App. 452, 458 (2018) (quoting Sanders v. Commonwealth, 64 Va. App. 734, 743 (2015)).

But we “must determine independently whether the manner in which the evidence was obtained

meets the requirements of the Fourth Amendment.” Moore v. Commonwealth, 69 Va. App. 30,

36 (2018) (quoting Commonwealth v. Robertson, 275 Va. 559, 563 (2008)). And we review the

trial court’s application of law de novo. Bagley, 73 Va. App. at 13.

       “A seizure for a traffic violation justifies a police investigation of that violation.”

Rodriguez v. United States, 575 U.S. 348, 354 (2015). The “tolerable duration of police inquiries

in the traffic-stop context is determined by the seizure’s ‘mission’—to address the traffic

violation that warranted the stop, and attend to related safety concerns.” Id. (quoting Illinois v.

Caballes, 543 U.S. 405, 407 (2005)). The Fourth Amendment imposes two requirements. First,

the traffic stop must be “a lawful investigatory stop”—a condition that is satisfied “whenever it

is lawful for police to detain an automobile and its occupants pending inquiry into a vehicular

violation.” Arizona v. Johnson, 555 U.S. 323, 327 (2009). And second, the “officer’s actions


                                                -7-
during the stop [must be] reasonably related in scope to the basis for the stop.” United States v.

Perez, 30 F.4th 369, 374 (4th Cir. 2022).

         Hypes does not challenge that he was lawfully stopped for an improper lane change.2 He

claims instead that the officers unconstitutionally prolonged the traffic stop beyond its proper

scope.

         As the United States Supreme Court explained in Rodriguez, “a police stop exceeding the

time needed to handle the matter for which the stop was made violates the Constitution’s shield

against unreasonable seizures.” 575 U.S. at 350. “A seizure justified only by a police-observed

traffic violation, therefore, ‘become[s] unlawful if it is prolonged beyond the time reasonably

required to complete th[e] mission’ of issuing a ticket for the violation.” Id. at 350-51

(alterations in original) (quoting Caballes, 543 U.S. at 407). An officer “may conduct certain

unrelated checks during an otherwise lawful traffic stop”—such as a dog sniff—but he “may not

do so in a way that prolongs the stop” if he does not also have “the reasonable suspicion” of

other criminal activity “ordinarily demanded to justify detaining an individual.” Id. at 355. The

seizure of the traffic stop “remains lawful only ‘so long as [unrelated] inquiries do not

measurably extend the duration of the stop.’” Id. at 355 (alteration in original) (quoting Johnson,

555 U.S. at 333). Rodriguez rejected the idea that prolonging a stop without reasonable

suspicion can be de minimis. Id. at 356-57.

         Tasks that fall within the lawful scope of a traffic stop include those related to securing

officer safety, maintaining the safety of the highways, checking the driver’s license, inspecting

the vehicle’s registration and proof of insurance, and determining whether the driver has

outstanding warrants. Id. at 355-56; see also Perez, 30 F.4th at 375. Tasks that exceed the


         2
         See also, e.g., Shifflett v. Commonwealth, 58 Va. App. 732, 738-39 (2011) (describing
circumstances supporting the reasonable suspicion that a farm-use vehicle was being operated on
a public highway in violation of statutory restrictions).
                                                -8-
mission of the stop include questioning the motorist about his criminal history and waiting for

the arrival of “a K-9 unit to conduct a dog sniff.” Matthews v. Commonwealth, 65 Va. App. 334,

345 (2015).

        Whether a stop has been prolonged by an officer is heavily fact-dependent, turning on

whether such action “adds time to[] the stop.” Rodriguez, 575 U.S. at 357 (internal quotation

marks omitted). In reviewing the facts, appellate courts give great deference to the trial court’s

findings. E.g., Bagley, 73 Va. App. at 13.

        We cannot say that the trial court plainly erred in finding that the officers here did not

prolong the stop for the K-9 unit to conduct a dog sniff. It was permissible for Deputy Hodge to

call for the K-9 unit while he awaited the VIN results he had requested. “The critical question

. . . is not whether the dog sniff occurs before or after the officer issues a ticket . . . but whether

conducting the sniff ‘prolongs’—i.e., adds time to—‘the stop.” Rodriguez, 575 U.S. at 357

(citation omitted). In finding that the dog sniff did not prolong the stop, the trial court relied on

Hodge’s testimony—which the court found credible—that the time it would take Hodge to

prepare the summons and notice of suspension was about as long as the time between when

Hypes’s truck came to a stop and when the K-9 unit arrived. Hodge testified that he started to

prepare the paperwork when he received the VIN information. He was still working on it when

Giampocaro arrived and proceeded to conduct the dog sniff, which took about five minutes.

Hodge testified that it took him “[a]t least thirteen” minutes to complete the paperwork, and the

trial court found that he was still working on the paperwork when Giampocaro completed the

dog sniff.

        We are not persuaded by Hypes’s claim that Hodge failed to exercise due diligence and

delayed the stop by waiting for the result of his VIN inquiry before preparing the summons and

the license-suspension notification. Hypes’s counsel conceded at oral argument that the VIN

                                                  -9-
information was relevant and important in traffic stops involving farm-use vehicles. It was

reasonable for Hodge to determine whether the truck properly bore farm-use tags and whether

other violations existed. Since Hypes lacked written proof of registration, Hodge had to seek

that information from the sheriff’s office. That Hodge did not ultimately write the VIN on the

summons does not show that his inquiry was unrelated to the proper mission of a traffic stop,

which typically includes inquiries about the vehicle’s ownership and registration. Rodriguez,

575 U.S. at 355. “These checks serve the same objective as enforcement of the traffic code:

ensuring that vehicles on the road are operated safely and responsibly.” Id.

       While an officer must be “reasonably diligent” in completing “traffic-based inquiries

expeditiously,” id. at 357, the standard is reasonableness, not maximum speed. Hypes has not

cited any authority that the Fourth Amendment compelled Hodge to start writing the summons

and suspension notice as soon as possible, before he received the VIN information, and to

complete it as fast as possible. The question is “when tasks tied to the traffic infraction are—or

reasonably should have been—completed.” Id. at 354 (emphasis added). As long as the officers

completed their duties with “reasonable diligence” and did not act to prolong the stop “for

purposes beyond the mission of the stop,” courts do not require that they act in the fastest or

most efficient manner possible. United States v. Hill, 852 F.3d 377, 383 (4th Cir. 2017); Perez,

30 F.4th at 375-76.

       In short, we cannot say that the trial court was plainly wrong, Bagley, 73 Va. App. at 1, in

finding that Hodge did not delay the stop to enable the dog sniff.3 There was sufficient evidence


       3
          We note that the trial court did not specifically rely on Hodge’s testimony that he did
not purposefully delay in writing either the summons or the license-suspension notice. We too
find the record sufficient, even without that testimony, to support the trial court’s finding that the
stop was not prolonged to enable the dog sniff. Accordingly, we need not address whether a trial
court may properly rely on an officer’s state-of-mind testimony in determining whether a traffic
stop is improperly prolonged under Rodriguez. Compare United States v. Elias, No. CR-17-
0091-RHW, 2018 WL 748147, at *3 (C.D. Cal. Feb. 5, 2018) (“[W]here the extension of the
                                                 - 10 -
in the record to support the conclusion “that the presence of the K-9 unit on the scene was

contemporaneous with the officers’ diligent pursuit of the mission of the stop.” Hill, 852 F.3d at

384.4

                    B. The evidence sufficed to support Hypes’s convictions.

        In his other assignment of error, Hypes argues that the trial court should have granted his

motion to strike and renewed motion to strike because the evidence failed to prove that he

possessed the firearm 5 or the methamphetamine. In reviewing a trial court’s denial of a motion

to strike, we “uphold the judgment of the trial court unless it is plainly wrong or without

evidence to support it.” Moore v. Commonwealth, 59 Va. App. 795, 804 n.4 (2012). We regard

all credible evidence favorable to the prevailing party as true and disregard all conflicting

evidence. See id. at 803-04. The same standard applies to reviewing the sufficiency of the

evidence. See Massie v. Commonwealth, 74 Va. App. 309, 315 (2022).

        “Constructive possession may be established by ‘evidence of acts, statements, or conduct

of the accused or other facts or circumstances which tend to show that the defendant was aware




stop must be motivated by the ‘mission of the stop,’ the subjective reasons for the extension are
the determinative issue.” (quoting Rodriguez, 575 U.S. at 356)), with Baxter v. Roberts, No.
5:19cv216-MCR/MJF, 2021 WL 1166764, at *6 (N.D. Fla. 2021) (“Despite the fact that [the
officer] stated he intended to conduct a dog sniff, his subjective motivations have no bearing on
the objective inquiry into whether the stop and its scope were reasonable on the totality of the
circumstances.”), appeal docketed, No. 21-11428 (11th Cir. Apr. 27, 2021). Cf. Murray v.
United States, 487 U.S. 533, 540 n.2 (1988) (noting that a trial court, when evaluating whether
officers discovered evidence from a source independent of an illegal search, may consider but is
not required “to give dispositive effect to police officers’ assurances” if “the facts render those
assurances implausible”).
        4
        Because we find that the traffic stop here was not prolonged in violation of Rodriguez,
we do not reach Hypes’s argument that the officers lacked reasonable suspicion to prolong the
stop.
        5
         Hypes does not dispute his status as a felon. The court admitted into evidence without
objection the sentencing order for Hypes’s previous conviction of possessing a Schedule I or II
controlled substance.
                                               - 11 -
of both the presence and the character of the [contraband] and that it was subject to his dominion

and control.’” Hall v. Commonwealth, 69 Va. App. 437, 448 (2018) (quoting Logan v.

Commonwealth, 19 Va. App. 437, 444 (1994) (en banc)). The issue of what constitutes

constructive possession “is largely a factual one,” so we give deference to the trial court’s factual

findings. Smallwood v. Commonwealth, 278 Va. 625, 630 (2009) (quoting Ritter v.

Commonwealth, 210 Va. 732, 743 (1970)).

       Occupancy or proximity alone do not prove constructive possession, but they are

circumstances “that may be considered together with other evidence tending to prove that the . . .

occupant exercised dominion and control” over the contraband. Redmond v. Commonwealth, 57

Va. App. 254, 264-65 (2010) (quoting Burchette v. Commonwealth, 15 Va. App. 432, 435

(1992)); Bolden v. Commonwealth, 275 Va. 144, 148 (2008). To sustain a conviction for

constructive possession, additional evidence must show that the occupant knew of “the presence,

nature and character of the contraband at the time of such ownership or occupancy.” Redmond,

57 Va. App. at 265 (quoting Burchette, 15 Va. App. at 435).

       Constructive possession may be proved purely by circumstantial evidence. “[I]t ‘is

axiomatic that any fact that can be proved by direct evidence may be proved by circumstantial

evidence.’” Ervin v. Commonwealth, 57 Va. App. 495, 505 (2011) (en banc) (quoting Haskins v.

Commonwealth, 44 Va. App. 1, 6 (2004)). “[C]ircumstantial evidence is competent and is

entitled to as much weight as direct evidence provided that the circumstantial evidence is

sufficiently convincing.” Pijor v. Commonwealth, 294 Va. 502, 512 (2017) (alteration in

original) (quoting Dowden v. Commonwealth, 260 Va. 459, 468 (2000)). “While no single piece

of [circumstantial] evidence may be sufficient, the ‘combined force of many concurrent and

related circumstances, each insufficient in itself, may lead a reasonable mind irresistibly to a

conclusion.’” Ervin, 57 Va. App. at 505 (alteration in original) (quoting Stamper v.

                                               - 12 -
Commonwealth, 220 Va. 260, 273 (1979)). The “accumulation of various facts and inferences,

each mounting upon the others,” may constitute sufficient evidence to sustain a conviction. Id.

       The record supports the trial court’s conclusion that Hypes was aware of both the firearm

and the methamphetamine. The officers found the Ruger 9mm handgun underneath the front

passenger seat, next to a glass pipe used to smoke methamphetamine. When Hodge questioned

him about the firearm, Hypes immediately disclaimed his passenger’s ownership of the gun and

claimed it was his. He explained that “he had been recently jumped and was carrying the firearm

for protection.” To be sure, Hypes testified at trial that Hodge must have misunderstood him; he

claimed saying only that his mother and a co-worker had the firearm for protection. But the trial

court was “entitled to disbelieve the self-serving testimony of the accused and to conclude that

the accused [was] lying to conceal his guilt.” Flanagan v. Commonwealth, 58 Va. App. 681, 702

(2011) (quoting Marable v. Commonwealth, 27 Va. App. 505, 509-10 (1998)). The trial court

likewise found not credible the testimony of Hypes’s mother, who claimed that the gun was hers.

And in any case, the Commonwealth did not need to prove who owned the firearm; a defendant

can possess a firearm without owning it and without having exclusive possession. Smallwood,

278 Va. at 631; Hall, 69 Va. App. at 449 n.6. The evidence sufficed to prove Hypes’s possession

of the gun under the passenger seat.

       The evidence also sufficed to prove Hypes’s possession of narcotics. The officers found

a metal container containing items with methamphetamine residue in the backseat of the truck.

The metal container was monogrammed with Hypes’s initials. Hypes also implied that it was

his, saying that he was cleaning out his house and throwing things away. At trial, Hypes testified

that the items belonged to a roommate; he claimed not to know what they were and said he was

just throwing them out. Yet he also testified that he “understood the scales and stuff, what it

would be for,” though he didn’t know they had residue on them, and “that’s why [he] wanted to

                                               - 13 -
get it out of [his] house,” because he “didn’t [want to] be in trouble if something were to happen

later on.” That last statement, construed in the light most favorable to the Commonwealth,

shows both that Hypes knew the nature of the item (it was used for contraband and could get him

in trouble) and that he was aware of its presence in the truck (he was getting rid of it). Given his

initials on the container and his admissions to Hodge and at trial, the evidence sufficed for the

trial court to find that Hypes possessed the drug paraphernalia, including the bowl that contained

the methamphetamine residue.

                                          CONCLUSION

       The trial court committed no error in denying Hypes’s motion to suppress the evidence

and in judging that evidence sufficient to find Hypes guilty beyond a reasonable doubt of

possessing narcotics and possessing a firearm after having been convicted of a felony.

                                                                                           Affirmed.




                                               - 14 -